Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending.  Note that, Applicant’s amendment and arguments filed 4/21/21 have been entered.  
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 1/22/21 have been withdrawn:
	The objection to claims 1-20 due to minor informalities has been withdrawn.  
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn.
The rejection of claims 1-8, 12, and 15-20 under 35 U.S.C. 103 as being unpatentable over Lant et al (US 2016/0319228), has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (US 2016/0319228) in view of Beckholt et al (US 2018/0362892), Song et al (US 2018/0265826), Smets et al (US 2018/0265818), Lintula et al (US 2018/0265816), Ness et al (US 6,194,375), or Smets et al (US 2008/0305982).
Lant et al teach a cleaning composition comprising a nuclease enzyme, and a surfactant system comprising an anionic surfactant and a nonionic surfactant.  See para. 3.  The total level of surfactant in the cleaning composition is preferably from 5 to 80% by weight.  See paras. 41-44.  The composition may contain an encapsulate comprising a core, a shell having an inner and outer surface, said shell encapsulating the core.  The core may comprise any laundry care adjunct such as perfume, etc.  The shell may comprise a material selected from the group consisting polyvinyl alcohols, polyesters, polyacrylates, etc., and mixtures thereof.  See para. 87.  Additionally, the composition may contain optical brighteners including disodium 4,4’-bis(2-sulfostyryl)biphenyl, those having the same structure as recited by the instant clams, etc., which may be present in amounts from 0.01 to 1% by weight.  See paras. 142-145.  Note that, Lant et al exemplify compositions having a weight ratio of brightener to benefit agent capsule that falls within the scope of instant claim 12.  
Lant et al do not teach the specific amount of polyvinyl alcohol present in the capsules as recited by the instant claims or a composition containing benefit agent capsules, a diaminostilbene brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 

Song et al teach making product compositions that include encapsulates and borate compounds, where the encapsulates include polyvinyl alcohol polymer.  See Abstract.  The encapsulate may comprise from 0.1% to 1.1% by weight of the encapsulates of polyvinyl alcohol, wherein the polyvinyl alcohol may bave at least one of the following properties: 55% to 99% degree of hydrolysis, a viscosity of from 40 mPas to 120 mPas in 4% water solution, etc.  See Abstract and para. 40.
‘818 teaches compositions of benefit agent containing delivery particles and slurry comprising benefit agent containing delivery particles, compositions comprising said particles, etc.  See Abstract.  The encapsulate may comprise from 0.1% to 1.1% by weight of the encapsulates of polyvinyl alcohol, wherein the polyvinyl alcohol may bave at least one of the following properties: 55% to 99% degree of hydrolysis, a viscosity of from 40 mPas to 120 mPas in 4% water solution, etc.  See Abstract and paras 21-27.  
Lintula et al teach liquid laundry detergent compositions containing core/shell encapsulates.  See Abstract.  The encapsulate may comprise from 0.1% to 1.1% by weight of the encapsulates of polyvinyl alcohol, wherein the polyvinyl alcohol may have 
 ‘982 teaches benefit agent containing delivery particles and compositions comprising said particles.  See Abstract.  In one aspect, the benefit agent delivery particles may contain from 20 to about 95% by weight of the benefit agent.  See para. 51.  Polyvinyl alcohol may be used to coat the particles.  See para. 103.  The compositions may contain from 0.1 to 10% by weight of the particles.  See para. 112.  
Ness et al teach that perfume is absorbed within organic polymer particles which have a further polymer at their exterior.  See Abstract.  The polymer may be used to encapsulate a core such as perfume in which the shell to core weight ratio may lie in a range from 1:3 to 1:20.  Polyvinyl alcohol may be used as the shell material.  See column 3, lines 1-55.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyvinyl alcohol in the capsules taught by Lant et al in the specific amount as recited by the instant claims, with a reasonable expectation of success, because Beckholt et al, Song et al, ‘818, Lintula et al, ‘982 or Ness et al teach the use of polyvinyl alcohol in the same amounts as recited by the instant claims in similar core/shell particles and further, Lant et al teach the use of polyvinyl alcohol as a shell material in a core/shell particle in general.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing benefit agent capsules, a diaminostilbene brightener, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable .  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lant et al (US 2016/0319228) in view of Beckholt et al (US 2018/0362892), Song et al (US 2018/0265826), Smets et al (US 2018/0265818), Lintula et al (US 2018/0265816), Ness et al (US 6,194,375), or Smets et al (US 2008/0305982) as applied to claims 1-8 and 11-21 above, and further in view of Beckholt et al (US 2018/0362892), Song et al (US 2018/0265826), Smets et al (US 2018/0265818), Lintula et al (US 2018/0265816); or Frensch et al (US 4,244,836).
Lant et al are relied upon as set forth above.  However, Lant et al do not teach the specific degree of hydrolysis or specific viscosity or polyvinyl alcohol as recited by the instant claims.  
Beckholt et al, Song et al, ‘818, and Lintula et al are relied upon as set forth above.  
Frensch et al teach microcapsules having a shell consisting of water-soluble polyvinyl alochol and containing a liquid, water-insoluble material.  See Abstract.  The polyvinyl alcohol has a degree of hydrolysis of 72 to 99 mole and a viscosity of 2 to 18 centipoise measured in a 4% aqueous solution at 20 degrees Celsius.  See column 3, lines 1-40. 
.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/535105 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of 16/535105 encompass the material limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing benefit agent 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Lant et al (US 2016/0319228) in view of Beckholt et al (US 2018/0362892), Song et al (US 2018/0265826), Smets et al (US 2018/0265818), Lintula et al (US 2018/0265816), Ness et al (US 6,194,375), or Smets et al (US 2008/0305982). Applicant states that Lant does not teach or suggest “where the level of polyvinyl alcohol is from about 0.01% to about 20%, by weight of the benefit agent capsules”, as recited by the instant claims.  
In response, note that, the Examiner asserts that Beckholt et al, Song et al, ‘818, Lintula et al, Ness, and ‘982 are secondary references relied upon for their teaching of the specific amount of polyvinyl alcohol present in the capsules as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use polyvinyl alcohol in the capsules taught by Lant et al in the specific amount as recited by the instant claims, with a reasonable expectation of success, because Beckholt et al, Song et al, ‘982, Lintula et al, ‘818, or Ness et al teach the use of polyvinyl alcohol in the same amounts as recited by the instant claims in similar core/shell particles and further, Lant et al teach the use of polyvinyl alcohol as a shell material in a core/shell particle in general.  Thus, the Examiner asserts that the 
	Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  Specifically, Applicant states that pages 25-28 of the instant specification provides data showing that the claimed invention provides unexpected and superior deposition of benefit agent capsules in comparison to compositions falling outside the scope of the instant claims.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data is not commensurate in scope with the instant claims.  For example, the instant claims are open to any core material in any amounts, a broad group of shell materials in any amounts, any amount of benefit agent capsules, and a group of specific brightening agent in any amounts, while the instant specification provides data with respect to several specific embodiments which is not commensurate in scope with the instant claims.  
	Additionally, the Examiner would like to point out that while Examples 2-3 and 5-6 appear to provide increased deposition of perfume capsules in comparison to comparison Example 1 and 4, Examples 2-3 and 5-6 contain 0.08% and 0.1%, respectively, more of optical brightener than comparison Example 1 and 4; therefore, it is unclear if the superior results of Examples 2-3 and 5-6 actually rise to the level of 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/July 25, 2021